Citation Nr: 0425544	
Decision Date: 09/16/04    Archive Date: 09/23/04	

DOCKET NO.  03-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for lumbosacral pain secondary to 
spondylolisthesis. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for chondromalacia of the left knee. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for chondromalacia of the right knee.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel





INTRODUCTION

The veteran had active military service from January 1975 to 
January 1979.

This matter arises from a May 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The RO granted entitlement to service connection for 
lumbosacral pain secondary to spondylolisthesis with 
assignment of a 20 percent evaluation, chondromalacia of the 
left knee with assignment of a 10 percent evaluation, and 
chondromalacia of the right knee with assignment of a 
10 percent evaluation, all effective July 27, 2001.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In January 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  

In May 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January 2004.

Subsequent to the Board's January 2004 remand, additional 
records of the veteran's VA medical treatment from 2001 to 
2004, were associated with the claims file.  These indicate 
that the veteran suffers from degenerative disc disease and a 
spinal stenosis of the lumbar spine.  In April 2004, chronic 
low back pain secondary to a bulging lumbar disc was 
diagnosed.  However, the issue of the veteran's entitlement 
to service connection for degenerative disc disease of the 
lumbar spine or spinal stenosis has not been addressed.  This 
matter is "inextricably intertwined" with the issue of the 
rating to be assigned for the veteran's service-connected low 
back pain secondary to spondylolisthesis.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  As such, further 
action in this regard is required prior to appellate 
consideration to ensure that the appellant has been accorded 
due process of law.  

The Board notes that during a VA orthopedic examination 
conducted in March 2002, the examining physician indicated 
that range of motion of the veteran's knees was mildly 
weakened and subject to excessive fatigability against 
moderate resistance.  

No further commentary as to functional loss due to pain was 
provided by the examiner other than to assessment current 
disablement as moderate in nature.  A similar situation 
exists with respect to the examination of the lumbar spine.  
The criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
previous and amended criteria for rating spinal disabilities 
must be addressed by the examiner.  The Board is of the 
opinion that not only orthopedic but neurological examination 
of the veteran would materially assist in the adjudication of 
his appeal.  Moreover, the examiner did not indicate the 
severity of these manifestations vis-a-vis the appellant's 
ability to perform average employment in a civilian 
occupation.  See DeLuca v. Brown, 8 Vet. App. 206-207 (1995).  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has REMANDED to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back and 
bilateral knee disabilities since April 
2004.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
health care providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon and a 
special neurological examination of the 
veteran by a neurologist for the purpose 
of ascertaining the etiology of 
degenerative disc disease and spinal 
stenosis of the lumbar spine noted in 
recent VA medical treatment records, and 
the nature and extent of the severity of 
his low back and bilateral knee 
disabilities.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), the previous 
and revised criteria for rating spinal 
disabilities, and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners correlate 
their diagnostic studies and address the 
following medical issues.

(a) Is it at least as likely as not that 
degenerative disc disease and/or spinal 
stenosis of the veteran's lumbar spine 
is/are proximately due to, the result of, 
or aggravated by, his service-connected 
low back pain with spondylolisthesis?

(b) Do the service-connected low back and 
bilateral knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination and, if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civilian occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the veteran's lumbar spine 
and both knees, the presence and degree 
of, or absence of, muscle atrophy 
attributable to any of the foregoing 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the low back and 
bilateral knee disabilities.

(d)  The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by any of the veteran's 
aforementioned service-connected low back 
and bilateral knee disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back and 
bilateral knee disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as well as 
the previous and amended criteria for 
rating spinal disabilities.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this REMAND and if they are not,  the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the inextricably intertwined 
claims of entitlement to service 
connection for degenerative disc disease 
and spinal stenosis of the lumbar spine, 
and readjudicate the claims of 
entitlement to initial increased 
evaluations for the service-connected low 
back and bilateral knee disabilities.  In 
so doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1) (2003), 4.40, 
4.45, 4.59, the previous and amended 
criteria for rating spinal disorders, and 
38 C.F.R. § 3.310(a) (2003; Allen v. 
Brown; 7 Vet. App. 439 (1995).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


